January 10, 1934. The opinion of the Court was delivered by
The basis of the litigation involved in this appeal is set out with sufficient clearness and detail in the two decrees of Judge Townsend. It seems to this Court that the cardinal difficulty in the way of the contention of the defendants that they did not receive the lands pointed out to them is that *Page 368 
they set up in their answer that the land which they purchased was to include a tract of 100 acres, which was pointed out to them, but which was not included in the deed of conveyance to them. Nowhere in the evidence is it shown that the vendors owned a tract of 100 acres adjoining or lying near the tract of 2,027 acres shown on the plat, and conveyed to defendants. Adjoining it is a tract of 200 acres known as the Beattie tract (shown on the plat), but which the plaintiff does not own. Beyond the Beattie tract, and not shown on the plat, is a tract of 220 acres known as the Mears or Myers tract — which it is now contended by the defendant George W. Gregory is the tract shown to him and which was to be included in his purchase. We agree with the Circuit Judge that the evidence falls short of sustaining his contention. The Court is satisfied with the conclusions reached by the Circuit Judge.
Let his two decrees be reported, omitting the directions for the manner of the sale and the description of the lands.
The exceptions are overruled, and the judgment of the Circuit Court is affirmed.
MR. CHIEF JUSTICE BLEASE and MESSRS. JUSTICES STABLER and CARTER concur.